United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3843
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Wilbert H. Cherry, Jr.

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                             Submitted: April 27, 2015
                               Filed: May 5, 2015
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      William Cherry, Jr. appeals the district court’s1 order committing him to the
custody of the Attorney General for hospitalization and treatment pursuant to 18


      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.
U.S.C. § 4246, upon the court’s finding, by clear and convincing evidence, that
Cherry is suffering from a mental disease or defect as a result of which his release
would pose a substantial risk of bodily injury to another person or serious damage to
the property of another. For reversal, Cherry argues that the court improperly relied
upon hearsay in committing him.

        Reviewing for plain error because Cherry did not raise a hearsay objection
below, see United States v. Pirani, 406 F.3d 543, 550 (8th Cir. 2005) (en banc), we
reject the argument, see 18 U.S.C. § 4246(b); United States v. LeClair, 338 F.3d 882,
885 (8th Cir. 2003) (facts and data that form basis for expert opinion need not be
admissible in evidence). We also find no clear error in the court’s dangerousness
finding, in light of the unanimous expert opinion recommending section 4246
commitment. See id. (standard of review); cf. United States v. Lewis, 929 F.2d 440,
442 (8th Cir. 1991) (per curiam).

      Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion to withdraw, subject to counsel informing appellant about
procedures for seeking rehearing or filing a petition for certiorari.
                      ______________________________




                                         -2-